DETAILED ACTION
Status of Claims
This is a first office action in response to the application arguments/remarks made in an amendment filed on 05/11/2022.
Claims 1-2, 4-5, 7-11, 13-14, 16, and 21 have been amended; claims 12 and 20 have been canceled.
Claims 1-21 are currently pending; claims 1-11, 13-19, and 21 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 05/11/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 05/11/2022 and 05/31/2022, are in compliance with the provisions of 37 CFG 1.97.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Claim Objections:
	The amended claims have overcome the claim objections, and the claim objections have been withdrawn.

35 U.S.C. § 112:
The amended claims have overcome the 35 U.S.C. § 112 rejections, and the 35 U.S.C. § 112 rejections have been withdrawn.

35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103. Hence, the applicant’s arguments with respect to the claim rejection have been considered but are moot in view of the new grounds of rejection. New prior art is introduced.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
a device with functionality of causing display of a user interface in claims 4-7, 9, 13-15, and 19
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “a device with functionality of causing display of a user interface” in claims 4-7, 9, 13-15, and 19 invokes 112(f). However, a review in the specification shows that Fig. 1 and paragraphs [0040]-[0041] describe that the device may include one or more processors and one or more user interfaces. The one or more processors can be interpreted as the corresponding structural support for the claimed functionality, such as causing display of a user interface.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “causing display, via the user interface of the device, of input fields associated with the first document.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1) and Eschbach et al. (US 20150200922 A1).
Claims 1 and 5:
Stading discloses the following:
a.	one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. (See Fig. 2 and paragraphs [0048]-[0053], “[t]he memory 214 may be configured to store data and instructions that, when executed, cause the processor 212 to provide a graphical user interface [GUI], to receive data from and to provide data to the computing device 204 to provide an iterative invention disclosure capture process.”)
b.	causing display of a user interface indicating an option to register a trade secret/a digital property in an trade secret registry/a digital property registry associated with a registry system that is remote from the system, the registry system being configured to register trade secrets/digital property from other systems that differ from the system/devices that are unassociated with the device. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain embodiments, the system 100 may be configured to facilitate capture and management of invention disclosures and other information [such as trade secrets]. In a particular example, the invention portal 102 may be configured to provide a GUI through which a user may create, modify, enhance, or otherwise produce a disclosure document, which can be submitted for automated and administrative review at an IP management system 106”; Figs. 9-10; and paragraphs [0113]-[0119].)
c.	receiving, via the user interface, first input indicating a first request to register the intellectual property/digital property in the trade secret registry/digital property registry. (See Fig. 1; paragraphs [0035], “The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraph [0045]; Figs. 9-10; and paragraphs [0113]-[0119].)
  d.	causing, based at least in part on receiving the first input, display of a second request to identify a first document to be registered as the trade secret; receiving, via the user interface, second input identifying the first document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
e.	generating a first request data (i.e., disclosure document), and sending the first request data to the registry system to register the disclosure document with the registry system. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106”; and paragraph [0045].)
f.	causing, based at least in part on response data to the first request data, displaying of a record associated with the registry. (See Fig. 16 and paragraphs [0150]-[0152], “[t]he method 1600 may then proceed to determining a recommendation for the submitted idea, at 1622, and providing data including information related to the submitted idea and the recommendation to an interface, at 1624.”)
Stading does not explicitly disclose the following:
generating a first document obfuscation value based at least in part on the first document;
sending the first document obfuscation to the registry system to register;
causing, based at least in part on response data to the request data, display of a record associated with the trade secret registry, the record indicating: that the first document obfuscation value has been registered in association with the trade secret registry; and that a block value associated with a block of a blockchain has been registered with the trade secret registry, the block value for the first document obfuscation value instead of the first document;
sending the block value to the registry system in response to third input requesting identification of the first document;
receiving, from the registry system, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the trade secret registry/digital property registry; 
receiving fourth input requesting to view the record as registered in the registry system;
determining an entity identifier of a user associated with the fourth input;
determining a degree of access to the record that is authorized in association with the entity identifier; and 
displaying, via the user interface, a portion of the record based on at least in part on the degree of access.
However, Balinsky discloses the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the registry system (i.e., a notary service) to register the document obfuscation value with the registry system. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	causing, based at least in part on response data to the request data, provide of a record associated with the registry, the record indicating: that the document obfuscation value, which can identify the document uniquely, has been registered in association with the registry; and that a block value associated with a block of a blockchain has been registered with the registry. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth”; Fig. 3; and paragraphs [0037]-[0041].)
c.	requesting to view the record as registered in the register system. (See paragraph [0021], “[o]nce hashed structure 120 has been created, hashed structure 120 may be stored by the notary service. In one example, hashed structure 120 may be stored in a blockchain 140,” and paragraph [0026], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file.” These citations indicate that the user may request viewing/retrieving the registered information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Balinsky in the Stading system. Moreover, in order to improve the security and flexibility of the Stading system, one of the ordinary skill in the art would have been motivated to integrate blockchain into the registration, to provide the registration confirmation to the user on the user interface, and to enable the user to view/retrieve the registered information, so that the registered information can be stored in a blockchain immutably and that the user can view/retrieve the registered document based on the confirmation information. The immutability of the blockchain improves the security of the registered information, and providing the registration information to the user improves the user’s accessibility to the registered document.
The combination of Stading and Balinsky discloses the claimed invention but does not explicitly disclose the following:
sending the block value to the registry system in response to third input requesting identification of the first document;
receiving, from the registry system, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the trade secret registry; 
displaying the indication based on at least in part on the command;
receiving fourth input requesting to view the record as registered in the registry system;
determining an entity identifier of a user associated with the fourth input;
determining a degree of access to the record that is authorized in association with the entity identifier; and 
displaying, via the user interface, a portion of the record based on at least in part on the degree of access.
YEAP discloses sending the block value to the registry system in response to third input requesting identification of the first document; receiving, from the registry system, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the trade secret registry; displaying the indication based at least in part on the command. (See paragraph [0020], “[p]referably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets”; Fig. 5; and paragraph [0034], “a digest to be verified, namely a candidate digest 70 is loaded into the controller module 24 in a step 302…. However, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 308.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of YEAP in the Stading system as modified. Moreover, in order to improve the flexibility of the Stading system as modified, one of the ordinary skill in the art would have been motivated to query the registry for locating a registered document via the obfuscation value and display the result, so that the registration status of the digital property/trade secret can be verified. By allowing the user to query the database via the obfuscation value, the user can validate whether the digital property/trade secret has been registered in the system correctly and check the status of the registered digital property/trade secret. This feature improves the flexibility of the system and makes the system more user-friendly.
The combination of Stading, Balinsky, and YEAP discloses the claimed invention but does not explicitly disclose the following:
receiving fourth input requesting to view the record as registered in the registry system;
determining an entity identifier of a user associated with the fourth input;
determining a degree of access to the record that is authorized in association with the entity identifier; and 
displaying, via the user interface, a portion of the record based on at least in part on the degree of access. 
Eschbach discloses the following:
a.	receiving an input requesting to view the record as stored in the system; determining an entity identifier of a user associated with the input. (See paragraph [0033], “[t]he system may ask that the user enter the credential when the user first accesses the application, when the user requests access to the data, or at any other appropriate time. In addition, or alternatively, the system may identify the user's electronic device by a credential that is stored on the device, such as a key or other token. Either the user or the user's device may be referred to as a ‘user’ for the purpose of this discussion and the claims below,” and paragraph [0037], “[w]hen one of the users requests access to a document file, and in particular when a user activates an AR marker on a document file, the processor 510 and/or the user's electronic device [e.g., 520] may use the user's credential to identify the device user's authentication level, the processor 510 may access the database to identify sensitive data that corresponds to the document, the AR marker, and the user's authentication level, and it may return the sensitive data to the device 520 for display to the user.”)
b. 	determining a degree of access to the record that is authorized in association with the entity identifier; displaying, via the user interface, a portion of the record based on at least in part on the degree of access. (See paragraphs [0003]-[0004], “[w]hen displaying the image of the document along with the AR overlay, the method may include determining an authentication level for a user who is currently using the electronic device, accessing a data set containing sensitive data to identify a first sensitive data element that is relevant to the document and the AR overlay and which has an authorization level matching the authentication level of the first user, and causing the first sensitive data element to be displayed on the display as part of the AR overlay”; paragraph [0009]; paragraph [0026], “[o]ptionally, for any given document or set of documents, the system may include classes that are defined in a multi-layered fashion, with different layers being accessible at different degrees of user privilege and authentication. For example, in a system were users are assigned an authentication rank on a scale of 1 to 5 [with 5 being full authorization and 1 being least], a field may be fully redacted with a very general class description when displayed to a user having a rank of 1; a less general description may be presented to a user having a rank of 2; and some [but not all] of the underlying data may be displayed to a user having a rank of 3”; and paragraphs [0036]-[0037], “[t]he system will include various electronic devices 520, 522, 524, 526 that are used by users to view the document. Documents 530, 532, 534 may be passed between users for review and/or modification, or the processor may manage the distribution of documents directly to multiple users…. When one of the users requests access to a document file, and in particular when a user activates an AR marker on a document file, the processor 510 and/or the user's electronic device [e.g., 520] may use the user's credential to identify the device user's authentication level, the processor 510 may access the database to identify sensitive data that corresponds to the document, the AR marker, and the user's authentication level, and it may return the sensitive data to the device 520 for display to the user.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Eschbach in the Stading system as modified. Moreover, in order to improve the security of the Stading system as modified, one of the ordinary skill in the art would have been motivated to enable the user to access the registered documents, to identify the access level associated with the user, and to display a portion of the registered information based on the access level, so that the user can view the registered document based on the access level. Providing information based on the user’s access level protects the sensitive information and improves the security of the system.
Claim 1 recites “the registry system being configured to register trade secrets from other systems that differ from the system.” The registry system in the limitation is out of the scope of the claimed system and does not have patentable weight.


Claim 4:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Stading discloses causing, via the user interface of the device, of inut fields associated with the first document, the input fields including at least one of a document-name field, a document-description field, or a tag field; causing display, via the user interface of the device, of a second option to auto-populate at least one of the input fields; receiving, via the user interface, an input indicating a request to auto-populate the at least one of the input fields; and causing, based at least in part on the input, display of text in the at least one of the input fields. (See Fig. 9 and paragraphs [0113]-[0119].)

Claim 7:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Stading discloses caucusing display, on the device, a second option to determine a value for an input field associated with the first document; receiving, via the user interface, an input data requesting to determine the value; and casing, based at least in part on the input data, display of text in the input field. (See Fig. 9 and paragraphs [0113]-[0119].)



Claim 8:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Stading discloses receiving an input data representing user input to manipulate the text; causing display, with respect to the input field, of manipulated text based on at least in part on the input data; causing display, via the user interface, of a request to confirm the manipulated text as displayed in the input field; receiving, via the user interface, an input data indicating user input has been received that confirms the manipulated text; and causing, based at least in part on the user input, a database indicating associations between text and document identifiers to be updated such that the database indicates the manipulated text is associated with the identifier of the first document. (See Fig. 9 and paragraphs [0113]-[0119]. One of ordinary skill knows that each registered document has to have an identifier to locate the registration record in the database and that the value of each text filed in the registration form is stored associated with the identifier.)

Claim 13:
Stading discloses the following:
a.	causing display, on a device, of a user interface requesting identification of a first document to be registered as a digital property in a digital property registry that is remote from the device, the digital property registry being configured to register digital property from other devices that are unassociated with the device. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain embodiments, the system 100 may be configured to facilitate capture and management of invention disclosures and other information [such as trade secrets]. In a particular example, the invention portal 102 may be configured to provide a GUI through which a user may create, modify, enhance, or otherwise produce a disclosure document, which can be submitted for automated and administrative review at an IP management system 106”; Figs. 9-10; and paragraphs [0113]-[0119].)
b.	receiving input data identifying the first document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
c.	generating a first request data (i.e., disclosure document), and sending the first request to the digital property registry to register the disclose document with the digital property registry. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106”; and paragraph [0045].)
d.	causing, based at least in part on response data to the first request data, displaying of a record associated with the digital property registry. (See Fig. 16 and paragraphs [0150]-[0152], “[t]he method 1600 may then proceed to determining a recommendation for the submitted idea, at 1622, and providing data including information related to the submitted idea and the recommendation to an interface, at 1624.”)
Stading does not explicitly disclose the following:
generating a first document obfuscation value based at least in part on the first document;
sending the first document obfuscation to the digital property registry to register;
causing, based at least in part on response data from the digital property registry, display of a record associated with the digital property registry, the record indicating: that the first document obfuscation value has been registered in association with the trade secret registry; and that the first document obfuscation value has been registered in association with the digital property registry; and that a block value associated with a block of a blockchain has been registered with the digital property registry;
sending the block value to the digital property registry in response to third input requesting identification of the first document;
receiving, from the digital property registry, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the digital property registry; 
displaying the indication based on at least in part on the command;
receiving fourth input requesting to view the record as registered in the registry system;
determining an entity identifier of a user associated with the fourth input;
determining a degree of access to the record that is authorized in association with the entity identifier; and 
displaying, via the user interface, a portion of the record based on at least in part on the degree of access.
However, Balinsky discloses the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the digital property registry (i.e., a notary service) to register the document obfuscation value with the digital property registry. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	causing, based at least in part on response data to the request data, provide of a record associated with the registry, the record indicating: that the document obfuscation value has been registered in association with the registry; and that a block value associated with a block of a blockchain has been registered with the registry. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth”; Fig. 3; and paragraphs [0037]-[0041].)
c.	requesting to view the record as registered in the register system. (See paragraph [0021], “[o]nce hashed structure 120 has been created, hashed structure 120 may be stored by the notary service. In one example, hashed structure 120 may be stored in a blockchain 140,” and paragraph [0026], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file.” These citations indicate that the user may request viewing/retrieving the registered information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Balinsky in the Stading system. Moreover, in order to improve the security and flexibility of the Stading system, one of the ordinary skill in the art would have been motivated to integrate blockchain into the registration, to provide the registration confirmation to the user on the user interface, and to enable the user to view/retrieve the registered information, so that the registered information can be stored in a blockchain immutably and that the user can view/retrieve the registered document based on the confirmation information. The immutability of the blockchain improves the security of the registered information, and providing the registration information to the user improves the user’s accessibility to the registered document.
The combination of Stading and Balinsky discloses the claimed invention but does not explicitly disclose the following:
sending the block value to the digital property registry in response to third input requesting identification of the first document;
receiving, from the digital property registry, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the digital property registry; 
displaying the indication based on at least in part on the command;
receiving fourth input requesting to view the record as registered in the registry system;
determining an entity identifier of a user associated with the fourth input;
determining a degree of access to the record that is authorized in association with the entity identifier; and 
displaying, via the user interface, a portion of the record based on at least in part on the degree of access.
YEAP discloses sending the block value to the digital property registry in response to third input requesting identification of the first document; receiving, from the digital property registry, a command configured to cause display of an indication of the first document associated with the first document obfuscation value as registered with the digital property registry; displaying the indication based at least in part on the command. (See paragraph [0020], “[p]referably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets”; Fig. 5; and paragraph [0034], “a digest to be verified, namely a candidate digest 70 is loaded into the controller module 24 in a step 302…. However, if a matching digest is found, details of the matching digest contained in the IP datablock associated therewith is reported or presented accordingly in a step 308.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of YEAP in the Stading system as modified. Moreover, in order to improve the flexibility of the Stading system as modified, one of the ordinary skill in the art would have been motivated to query the registry for locating a registered document via the obfuscation value and display the result, so that the registration status of the digital property/trade secret can be verified. By allowing the user to query the database via the obfuscation value, the user can validate whether the digital property/trade secret has been registered in the system correctly and check the status of the registered digital property/trade secret. This feature improves the flexibility of the system and makes the system more user-friendly.
The combination of Stading, Balinsky, and YEAP discloses the claimed invention but does not explicitly disclose the following:
receiving fourth input requesting to view the record as registered in the registry system;
determining an entity identifier of a user associated with the fourth input;
determining a degree of access to the record that is authorized in association with the entity identifier; and 
displaying, via the user interface, a portion of the record based on at least in part on the degree of access. 
Eschbach discloses the following:
a.	receiving an input requesting to view the record as stored in the system; determining an entity identifier of a user associated with the input. (See paragraph [0033], “[t]he system may ask that the user enter the credential when the user first accesses the application, when the user requests access to the data, or at any other appropriate time. In addition, or alternatively, the system may identify the user's electronic device by a credential that is stored on the device, such as a key or other token. Either the user or the user's device may be referred to as a ‘user’ for the purpose of this discussion and the claims below,” and paragraph [0037], “[w]hen one of the users requests access to a document file, and in particular when a user activates an AR marker on a document file, the processor 510 and/or the user's electronic device [e.g., 520] may use the user's credential to identify the device user's authentication level, the processor 510 may access the database to identify sensitive data that corresponds to the document, the AR marker, and the user's authentication level, and it may return the sensitive data to the device 520 for display to the user.”)
b. 	determining a degree of access to the record that is authorized in association with the entity identifier; displaying, via the user interface, a portion of the record based on at least in part on the degree of access. (See paragraphs [0003]-[0004], “[w]hen displaying the image of the document along with the AR overlay, the method may include determining an authentication level for a user who is currently using the electronic device, accessing a data set containing sensitive data to identify a first sensitive data element that is relevant to the document and the AR overlay and which has an authorization level matching the authentication level of the first user, and causing the first sensitive data element to be displayed on the display as part of the AR overlay”; paragraph [0009]; paragraph [0026], “[o]ptionally, for any given document or set of documents, the system may include classes that are defined in a multi-layered fashion, with different layers being accessible at different degrees of user privilege and authentication. For example, in a system were users are assigned an authentication rank on a scale of 1 to 5 [with 5 being full authorization and 1 being least], a field may be fully redacted with a very general class description when displayed to a user having a rank of 1; a less general description may be presented to a user having a rank of 2; and some [but not all] of the underlying data may be displayed to a user having a rank of 3”; and paragraphs [0036]-[0037], “[t]he system will include various electronic devices 520, 522, 524, 526 that are used by users to view the document. Documents 530, 532, 534 may be passed between users for review and/or modification, or the processor may manage the distribution of documents directly to multiple users…. When one of the users requests access to a document file, and in particular when a user activates an AR marker on a document file, the processor 510 and/or the user's electronic device [e.g., 520] may use the user's credential to identify the device user's authentication level, the processor 510 may access the database to identify sensitive data that corresponds to the document, the AR marker, and the user's authentication level, and it may return the sensitive data to the device 520 for display to the user.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Eschbach in the Stading system as modified. Moreover, in order to improve the security of the Stading system as modified, one of the ordinary skill in the art would have been motivated to enable the user to access the registered documents, to identify the access level associated with the user, and to display a portion of the registered information based on the access level, so that the user can view the registered document based on the access level. Providing information based on the user’s access level protects the sensitive information and improves the security of the system.

Claims 2-3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Eschbach et al. (US 20150200922 A1), and Guse et al. (US 20030097282 A1).
Claim 2:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Stading discloses registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
Balinsky discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Balinsky in the Stading system. Moreover, in order to improve the security and flexibility of the Stading system, one of the ordinary skill in the art would have been motivated to integrate blockchain into the registration, and to provide the registration confirmation to the user on the user interface, so that the registered information can be stored in a blockchain immutably and that the user can view/retrieve the registered document based on the confirmation information. These features improve the security of the registered information and the user’s accessibility to the system.
None of Stading, Balinsky, YEAP, and Eschbach explicitly discloses the following:
Causing, via the user interface, display of a second option to acquire an insurance policy associated with the trade secret;
receiving, via the user interface, fifth input indicating a third request to acquire the insurance policy; and
 causing, based at least in part on receiving the fifth input, display of:
one or more requests for information associated with at least one of the insurance policy or the trade secret; and 
one or more input fields configured to receive textual input in response to the one or more requests for information; and
receiving, via the user interface, textual input to individual ones of the one or more input field.
		However, Guse discloses the following:
a.	causing a second option to acquire an insurance policy associated with the intellectual property; receiving input indicating a request to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the input, one or more requests for information associated with at least one of the insurance policy or the trade secret; and one or more input fields configured to receive textual input in response to the one or more requests for information; receiving input to individual ones of the one or more input fields. (See Figs. 2-3 and paragraphs [0019]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading as modified, to incorporate with the teachings of Guse, and to provide an option for acquiring and issuing an insurance for the trade secret, so that the system can issue an insurance to the trade secret electronically. This feature improves the flexibility of the system.

Claim 3:
Stading in view of Balinsky, YEAP, Eschbach, and Guse et al. discloses the limitations shown above.
Stading discloses registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
Balinsky discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Balinsky in the Stading system. Moreover, in order to improve the security and flexibility of the Stading system, one of the ordinary skill in the art would have been motivated to integrate blockchain into the registration, and to provide the registration confirmation to the user on the user interface, so that the registered information can be stored in a blockchain immutably and that the user can view/retrieve the registered document based on the confirmation information. These features improve the security of the registered information and the user’s accessibility to the system.
		Guse further discloses the following:
a.	receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system as modified, to incorporate with the teachings of Guse, and to provide an option for acquiring and issuing an insurance for the trade secret, so that the system can issue an insurance to the trade secret electronically. This feature improves the flexibility of the system.

Claims 6 and 14:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Stading discloses registering a digital property, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
Balinsky discloses providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Balinsky in the Stading system. Moreover, in order to improve the security and flexibility of the Stading system, one of the ordinary skill in the art would have been motivated to integrate blockchain into the registration, and to provide the registration confirmation to the user on the user interface, so that the registered information can be stored in a blockchain immutably and that the user can view/retrieve the registered document based on the confirmation information. These features improve the security of the registered information and the user’s accessibility to the system.
None of Stading, Balinsky, YEAP, and Eschbach explicitly discloses the following:
Causing, on the device, display of a second option to acquire an insurance policy associated with the digital property;
receiving fifth input data requesting to acquire the insurance policy; 
 causing, based at least in part on receiving the fifth input data, display of an input field configured to receive textual input in response to a request for information;
receiving sixth input data representing the textual input to the input field;
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued; and
causing display of insurance-policy information associated with the insurance policy.
		However, Guse discloses the following:
a.	causing a second option to acquire an insurance policy associated with the intellectual property; receiving fifth input data requesting to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the fifth input data, an input field configured to receive input in response to a request for information; receiving sixth input data representing the input to the input field. (See Figs. 2-3 and paragraphs [0019]-[0020].)
c.	receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
d.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system as modified, to incorporate with the teachings of Guse, and to provide an option for acquiring and issuing an insurance for the digital property, so that the system can issue an insurance to the digital property electronically. This feature improves the flexibility of the system.

Claims 9, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Eschbach et al. (US 20150200922 A1), and GRAHAM (US 20140164262 A1).
Claims 9 and 15:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
None of Stading, Balinsky, YEAP, and Eschbach explicitly discloses causing display, on a device, of a second option to associate a third document with the digital property, the third document indicating information associated with a value of the digital property; receiving fourth (second) input data identifying the third document; and causing display of text indicating the value based at least in part on the third document.
However, GRAHAM discloses causing display, on a device, of a second option to associate a third document with the digital property, the third document indicating information associated with a value of the digital property; receiving fourth (second) input data identifying the third document; and causing display of text indicating the value based at least in part on the third document. (See Figs. 9-10; paragraphs [0160]-[0163]; Figs. 14-15; and paragraphs [0209]-[0210].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system as modified, to incorporate with the teachings of GRAHAM, to include and display an option for identifying a document associated with the value of the digital property, and to display the values, so that a collection component is utilized to receive intangible asset information from users or websites to estimate the value of the intangible asset. This feature improves the flexibility of the system.

Claim 21:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Balinsky discloses storing the information associated with the digital property registration in a blockchain and providing the block value stored on a blockchain. (See paragraphs [0016]-[0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Balinsky in the Stading system. Moreover, in order to improve the security and flexibility of the Stading system, one of the ordinary skill in the art would have been motivated to integrate blockchain into the registration, and to provide the registration confirmation to the user on the user interface, so that the registered information can be stored in a blockchain immutably and that the user can view/retrieve the registered document based on the confirmation information. These features improve the security of the registered information and the user’s accessibility to the system.
None of Stading, Balinsky, YEAP, and Eschbach explicitly discloses causing display, via the user interface, of a second option to associate an informational document with the trade secret, the informational document indicating information associated with a value of the trade secret; receiving, utilizing the user interface, fifth input identifying the informational document; causing display, via the user interface, of the value determined by the registry system based at least in part on the informational document; and wherein the record indicates, in addition to the first block value, a second block value associated with a [database] where the informational document has been registered.
	However, GRAHAM further discloses causing display, via the user interface, of a second option to associate an informational document with the trade secret, the informational document indicating information associated with a value of the trade secret; receiving, utilizing the user interface, an input identifying the informational document; causing display, via the user interface, of the value determined by the registry system based at least in part on the informational document; and wherein the record indicates, in addition to the first block value, a second block value associated with a [database] where the informational document has been registered. (See paragraph [0026]; paragraphs [0072]-[0073]; Figs. 9-10; paragraphs [0160]-[0163]; Figs. 14-15; and paragraphs [0209]-[0210].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system as modified, to incorporate with the teachings of GRAHAM, to include and display an option for identifying a document associated with the value of the digital property, and to display the values, so that a collection component is utilized to receive intangible asset information from users or websites to estimate the value of the intangible asset. This feature improves the flexibility of the system.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Eschbach et al. (US 20150200922 A1), and Zhang (US 9449080 B1).
Claims 10 and 16:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
None of Stading, Balinsky, YEAP, and Eschbach explicitly discloses determining, a trade-secret type associated with the document.
However, Zhang discloses determining a characteristic of the document; determining, topic/subject associated with the document. (See Fig. 46; Fig. 54; and col. 56, line 61 – col. 57, line 31.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system as modified, to incorporate with the teachings of Zhang, and to determine a trade-secret type based on the characteristic of the document, so that the topic list for a specific document allows a user instantly learn about the main subject or about the topic of a specific document without opening the document, or without performing a search. This feature improves the flexibility of the system and make the system more user-friendly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Eschbach et al. (US 20150200922 A1), GRAHAM (US 20140164262 A1), and Watanabe (US 20150248391 A1).
Claim 11:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Stading discloses causing display, via the user interface, of a trade-secret repository screen including: a first identification of the first document. (See Fig. 9.)
Balinsky discloses storing records associated with a user identifier. (See paragraph [0022].)
None of Stading, Balinsky, YEAP, and Mesdaq explicitly discloses causing display, via the user interface, of a trade-secret repository screen including: a second identifier of a third document associated with the entity identifier; a search field configured to receive input to search records in the digital property registry associated with the entity identifier; receiving fifth input data indicating text as entered into the search field; and causing display, via the user interface, of one or more of the records based at least in port on the text as entered into the search field.
GRAHAM further discloses causing display, via the user interface, of a trade-secret repository screen including: a second identification of the second document associated with the entity; a search field configured to receive input to search records in the digital property registry associated with the entity; receiving an input data indicating text as entered into the search field; and causing display, via the user interface, of one or more of the records based at least in port on the text as entered into the search field. (See Figs. 18-20 and paragraphs [0216]-[0228].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system as modified, to incorporate with the teachings of GRAHAM, and to allow a user to search for information associated with an entity, so that the user can organize the results according to whether the intangible assets are simple or more complex and that the user interface gives the option for the user to search or link other areas of the database. These features improve the flexibility of the system and makes the system more user-friendly.
The combination of Stading, Balinsky, YEAP, Eschbach, and GRAHAM explicitly discloses displaying an identifier of a document and records associated with an entity identifier.
However, Watanabe discloses displaying an identifier of a document and records associated with an entity identifier. (See paragraphs [0102]-[0103].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system as modified, to incorporate with the teachings of Watanabe, and to display identifiers of the document associated with an entity identifier, so that the user can view a list of document identifiers and select one of the identifiers for further processing.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Eschbach et al. (US 20150200922 A1), and Mesdaq et al. (US 20150096023 A1).
Claim 17:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Stading discloses a user interface to receive inputs. (See Fig. 9).
None of Stading, Balinsky, YEAP, and Eschbach explicitly discloses determining that the first document obfuscation value with the first document has at least a agree of similarity with a third document obfuscation value associated with a third document; associating the first document with the third document based on at least in part on determining that the first document obfuscation value has at least the degree of similarity with the third document obfuscation value; and causing display, via the user interface, of an indication that the first document has been associated with the third document.
Mesdaq discloses determining that the first document obfuscation value with the first document has at least a agree of similarity with a third document obfuscation value associated with a third document; associating the first document with the third document based on at least in part on determining that the first document obfuscation value has at least the degree of similarity with the third document obfuscation value; and causing display, via the user interface, of an indication that the first document has been associated with the third document. (See paragraph [0052]; Fig. 3; Fig. 4A-4B;  paragraphs [0065]-[0069]; and paragraph [0083].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system as modified, to incorporate with the teachings of Mesdaq, and to display an indication that two documents have been associated with each other by determining a degree of similarity between the obfuscation values of the documents, so that the documents can be classified via comparing the similarity of the obfuscation values. These features improve the security and flexibility of the system, such as greater flexibility in analyzing potential malware objects and more efficiency for classifying the documents.

Claim 18:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Stading discloses a user interface to receive inputs. (See Fig. 9).
YEAP further discloses determining that the first document obfuscation value associated with the first document does not match with document obfuscation values registered in association with the digital property registry; determining, based at least in part on the first document obfuscation value not matching with the document obfuscation values, that the first document is unique with respect to the digital property registry; and causing display, via the user interface, of an indication that the first document is unique with respect to the digital property registry. (See Fig 4 and paragraphs [0032]-[0033].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system, to incorporate with the teachings of YEAP, and to verify the digital property by comparing the document obfuscation values, so that IP, or IP files, which have been registered within the IP blockchain, can also be verified. This feature improves the flexibility of the system.
None of Stading, Balinsky , YEAP, and Eschbach discloses the claimed invention but does not explicitly disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold.
Mesdaq further discloses a threshold degree of similarity and determining hash values similarity based on the similarity threshold. (See paragraph [0052]; Fig. 3; Fig. 4A-4B;  paragraphs [0065]-[0069]; and paragraph [0083].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stading system as modified, to incorporate with the teachings of Mesdaq, and to verify the digital property uniqueness by comparing the document obfuscation values and to define a similarity threshold to determine similarity of document obfuscation values, so that the documents can be classified via comparing the similarity of the obfuscation values. These features improve the security and flexibility of the system, such as greater flexibility in analyzing potential malware objects and more efficiency for classifying the documents.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of YEAP et al (US 20190280856 A1), Eschbach et al. (US 20150200922 A1), and SPANGENBERG et al. (US 20200250778 A1).
Claim 19:
Stading in view of Balinsky, YEAP, and Eschbach discloses the limitations shown above.
Stading discloses registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraphs [0033]-[0038]; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
None of Stading, Balinsky, YEAP, and Eschbach explicitly discloses causing display, via the user interface, of insurance-policy information associated with an insurance policy issued for the trade secret, the insurance-policy information including a payout value associated with an amount of money to be paid to an entity associated with the trade secret upon the occurrence of an event; receiving compliance data indicating that the entity has not complied with a condition of the insurance policy; and causing display, via the user interface, of updated insurance-policy information including an updated payout value, the updated payout value being less than the payout value.
However, SPANGENBERG discloses causing present of insurance-policy information associated with an insurance policy issued for the digital property, the insurance-policy information including a payout value associated with an amount of money to be paid to an entity associated with the digital property upon the occurrence of an event; receiving compliance data indicating that the entity has not complied with a condition of the insurance policy; and causing present of updated insurance-policy information including an updated payout value, the updated payout value being less than the payout value. (See Fig. 2 and paragraphs [0057]-[0061].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stading system as modified, to incorporate with the teachings of SPANGENBERG, and to present the insurance information and the updated policy information, including policy payout, so that the insurance can provide the up-to-date policy information to the entity. This feature improves the flexibility and practicability of the system. The user can obtain the up-to-date insurance policy via the system. 

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Pogodin et al. (US 20050228684 A1) disclose a system for management of intellectual property.
Hunt et al. (US 20170286544 A1) disclose a system for comparing the hash signature to that of a reference page to determine similarity of website DOM object content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685  

/JAY HUANG/Primary Examiner, Art Unit 3619